 
 
IA 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. J. RES. 44 
 
JOINT RESOLUTION 
Recognizing the service, sacrifice, honor, and professionalism of the Noncommissioned Officers of the United States Army. 
 
 
Whereas the Noncommissioned Officer ranks, namely corporals and sergeants, date back more than 230 years in United States Army history, beginning with the birth of the Continental Army in 1775 and highlighted in the westward expansion of the United States, the Civil War, World War I, World War II, the Korean Conflict, the Vietnam Conflict, the liberation of Kuwait, and the current Global War on Terror;  
Whereas Noncommissioned Officers are accomplished military professionals who have combined civilian and military education opportunities to become the Army’s preeminent body of leadership;  
Whereas Noncommissioned Officers are the backbone of the American Army and are the standard keepers for the Army in the training, leading, coaching, and mentoring of soldiers;  
Whereas Noncommissioned Officers have provided invaluable service and have made great sacrifices in the line of duty, a virtue held most high, and they have continually proven their dedication and a willingness to make great sacrifices on behalf of the United States;  
Whereas Noncommissioned Officers recognize their role in training young soldiers to become future leaders, and they also recognize that an important part of their job is caring and looking out for the welfare of junior enlisted members and their families;  
Whereas Noncommissioned Officers are the eyes and ears of the commander, and have a well-earned reputation for having operational and strategic awareness to interpret and issue orders as necessary within their duties and in the absence of commissioned officers; and  
Whereas the United States Army is an institution rich in cultural, ethnic, and gender diversity, and Noncommissioned Officers are outstanding role models for all Americans and are exemplary representatives of the moral character and strength of the United States: Now, therefore, be it  
 
That Congress— 
(1)recognizes the service, sacrifice, honor, and professionalism of the Noncommissioned Officers of the United States Army;  
(2)expresses its deepest appreciation to the Noncommissioned Officers of the Army who serve or have served in defense of the United States; and  
(3)encourages the people of the United States to recognize, commemorate, and honor the role and contribution of Noncommissioned Officers, past and present, in defense of the United States.  
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
